UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7350


GERALD PATRICK BARBARIS,

                Petitioner - Appellant,

          v.

EDSEL TAYLOR, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:14-cv-00003-TMC)


Submitted:   December 3, 2014            Decided:    December 18, 2014


Before AGEE and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Patrick Barbaris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald Patrick Barbaris seeks to appeal the district

court’s orders accepting the recommendation of the magistrate

judge and dismissing his 28 U.S.C. § 2254 (2012) petition as

successive, and denying his motion for reconsideration.

            The orders are not appealable unless a circuit justice

or judge issues a certificate of appealability.                      See 28 U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Barbaris has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

                                           2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3